UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7044


KABIL ANTON DJENASEVIC,

                     Plaintiff - Appellant,

              v.

UNITED STATES DEPARTMENT OF JUSTICE; UNITED STATES FEDERAL
BUREAU OF PRISONS; FEDERAL CORRECTIONAL INSTITUTION
BECKLEY HEALTH SERVICE DEPARTMENT; UNITED STATES OF
AMERICA,

                     Defendants - Appellees,

              and

DR. HUGHES, DDS,

                     Defendant.


Appeal from the United States District Court for the Southern District of West Virginia, at
Beckley. Irene C. Berger, District Judge. (5:14-cv-14596)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Kabil Anton Djenasevic, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kabil Djenasevic appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion to reconsider a prior order denying relief on his claims asserted under the Federal

Tort Claims Act and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).      We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. See Djenasevic v. United

States Dep’t of Justice, No. 5:14-cv-14596 (S.D.W. Va. July 12, 2019).             We deny

Djenasevic’s motion for judicial notice and we dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3